DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 120. The Instant Application is a continuation of U.S. parent Application No. 16/208,799, filed on December 4, 2018, now issued as U.S. Patent No. US 11,055,913 B2.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 26, 2021, March 30, 2022 and July 25, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
As a result of the Preliminary Amendment filed on November 8, 2021, claims 21-40 are pending. Claims 1-20 are canceled. New claims 21-40 were added.  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 26, 27, 29-33, 35, 36 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dooley et al., United States Patent Application Publication No. US 2011/0270135 A2.

Regarding claim 21, Dooley discloses a method to provide directional guidance to a user (Dooley, Abstract), the method comprising: 
establishing a first situation of a body part of the user in three-dimensional (3D) space (Fig. 5-6, S310; Detailed Description, [0095], “Referring now to FIG. 5, a flowchart of the preferred embodiment of the present invention can be seen. In step 310, the active controller 101 reads the X, Y, and Z locations and the Yaw, Pitch, and Roll of each passive controller 100A-F. Each of the passive controllers 100A-F is connected to the active controller 101 by wires or by a wireless communication means such as Bluetooth or RF. A suitable wireless communication device is the MotionStar Wireless LITE from Ascension Technologies. Up to 13 individual sensors can be connected to the active controller 101, which can monitor three dimensional positions and orientations of each passive controller 100A-F using a magnetic field generated from the source 110. All measurements of position and orientation are relative to the location of the source unit 110. In step 315, the active controller 101 transmits the three dimensional position and orientation of each passive controller 100A-F to the source 110 via its built in wireless transmitter.”; See also Figs. 1, passive controllers connected to different body parts); 
providing a view of the body part in the first situation at a first position on a display held or worn by the user, the first position corresponding to the first situation (Figs. 5-6, Detailed Description, [0097-102], “Some wearable displays include sensors to calculate the position and orientation of the user's head, but if not, a passive controller 100E is attached to the user's head to determine the exact position and orientation. This extra sensor allows the computing device 102 to know exactly what the user is looking at in the real and virtual worlds, so the correct camera angle of the virtual world can be displayed to correlate with the real world image the user is seeing… In step 430 the computing device 202 generates the virtual simulation using the positional and orientation data from the sensors 200A-E and displays the information on the wearable display 220.”; See also Detailed Description, [0062-0069], “To follow are examples of games and activities applicable to both single and multiplayer modes. In a single player mode, the athlete competes against a virtual opponent displayed on the HMD; in the multiplayer mode, the athlete competes with one or more real world opponents that are viewable on the HMD. Examples include: "Guard"--where the objective for the athlete is to maintain a synchronous relationship (to follow the movement path) with her real or virtual opponent. "Evade"--where the objective for the athlete is to create a brief asynchronous event (to break away) in an effort to "score" on her real or virtual opponent. "React"--where the objective for the athlete is to quickly respond (react) to a real or virtual opponent. "Mimic"--where the objective for the athlete is to mimic the movement of a real or virtual opponent that may include, for example, fitness, dance, martial arts or sport-type movement patterns…”);
 obtaining data indicating a second situation of the body part in 3D space (Detailed Description, [0062-0073], “The prime objective of the present invention is to "monitor" the athlete during locomotion in order to detect kinematic or physical performance factors that may expose the athlete to an increased risk of injury or that negatively impact the athlete's performance capabilities…For sports that involve an episodic event that is preceded by, and/or is followed by, aggressive locomotion, such as tennis or hockey, the present invention can provide continuous visual feedback relating to both the episodic event and the associated aggressive locomotion.”; Examiner’s note—episodic event involves at least multiple situations of the body parts in 3D space); and
 rendering an animation of a virtual object moving from the first position to a second position on the display to prompt the user to move the body part from the first situation to the second situation, the second position corresponding to the second situation (Detailed Description [0064-0075], “For example, the athlete can perform a conventional cone drill designed to test the athlete's agility and quickness while the present invention delivers relevant feedback. In this example, the present invention provides additional information not provided by the conventional stopwatch, which only measures the elapsed time to complete the drill. Alternatively, the protocol elicits from the athlete multi-vector movement with visual or auditory cues that cause the athlete to move. The movement vectors can be forward, backward, side-to-side, up or down, on the diagonals or in any combination of vectors. The drills employ virtual objects to define the athlete's movement path. For example, the virtual object could be a "hurdle" that the athlete must jump over to avoid impacting a barrier.”)

Regarding claim 22, Dooley discloses the display comprising a head-mounted display worn by the user (Fig. 1, wearable display, #270; Detailed Description, [0082, 0096]).

Regarding claim 23, Dooley discloses wherein the view of the body part in the first situation comprises a direct view of the body part through a transparent portion of the display (Figs. 5-6, Detailed Description, [0097-102], “Some wearable displays include sensors to calculate the position and orientation of the user's head, but if not, a passive controller 100E is attached to the user's head to determine the exact position and orientation. This extra sensor allows the computing device 102 to know exactly what the user is looking at in the real and virtual worlds, so the correct camera angle of the virtual world can be displayed to correlate with the real world image the user is seeing… In step 430 the computing device 202 generates the virtual simulation using the positional and orientation data from the sensors 200A-E and displays the information on the wearable display 220.”; See also Detailed Description, [0062-0069], “To follow are examples of games and activities applicable to both single and multiplayer modes. In a single player mode, the athlete competes against a virtual opponent displayed on the HMD; in the multiplayer mode, the athlete competes with one or more real world opponents that are viewable on the HMD. Examples include: "Guard"--where the objective for the athlete is to maintain a synchronous relationship (to follow the movement path) with her real or virtual opponent. "Evade"--where the objective for the athlete is to create a brief asynchronous event (to break away) in an effort to "score" on her real or virtual opponent. "React"--where the objective for the athlete is to quickly respond (react) to a real or virtual opponent. "Mimic"--where the objective for the athlete is to mimic the movement of a real or virtual opponent that may include, for example, fitness, dance, martial arts or sport-type movement patterns…”; Examiner’s note—real world opponent involves body part in direct view through display). 

Regarding claim 24, Dooley further discloses a method further comprising: detecting a movement of the body part (Detailed Description, [0063]); and changing the stimulus in response to the movement (Detailed Description, [0064-0071], describing movement paths and real-time feedback).  

Regarding claim 26, Dooley further discloses a method further comprising:
calculating data for two or more channels of a sound, based on at least the second situation and a configuration of a sound system (Detailed Description, [0088-0091], “Data from the invention can be transferred to a processing system and/or a feedback device (audio, visual, etc.) to enable data input, storage, analysis, and or feedback on a suitable body-worn or remotely located electronic device. Software written for the body worn computing device facilitates communication with the sensors employed. Where a commercially available sensor system is employed, software is written for the computing device that takes the positional coordinates of such sensors, as well as potentially the orientation of each sensor, and generates the displayed graphics”; Since there are multiple sensors there are multiple audio feedback devices); and 
rendering the data for the two or more channels of the sound through the sound system to deliver an additional stimulus to the user (Detailed Description, [0067], “Alternatively, the protocol elicits from the athlete multi-vector movement with visual or auditory cues that cause the athlete to move”; See also Detailed Description, [0091]).  

Regarding claim 27, Dooley discloses the data for the two or more channels of the sound representing the sound originating from a 3D location corresponding to the second situation (Detailed Description, [0067][0088-0091], auditory cue originates from a  feedback device in a second situation).  

Regarding claim 29, Dooley discloses a method further comprising delivering a haptic stimulus based the second situation through one or more haptic transducers as an additional stimulus to the user (See Summary, [0036-0038], “When a virtual cone is "impacted" by the athlete, which is defined by that position in real space that the athlete now occupies and that coincides with where the virtual cone has been overlaid, visual, aural or tactile feedback may be provided to the athlete.”; Detailed Description, [0066, 0092]).  

Regarding claim 30, Dooley discloses wherein the virtual object is shaped based on the body part (See also Detailed Description, [0062-0069], “To follow are examples of games and activities applicable to both single and multiplayer modes. In a single player mode, the athlete competes against a virtual opponent displayed on the HMD; in the multiplayer mode, the athlete competes with one or more real world opponents that are viewable on the HMD. Examples include: "Guard"--where the objective for the athlete is to maintain a synchronous relationship (to follow the movement path) with her real or virtual opponent. "Evade"--where the objective for the athlete is to create a brief asynchronous event (to break away) in an effort to "score" on her real or virtual opponent. "React"--where the objective for the athlete is to quickly respond (react) to a real or virtual opponent. "Mimic"--where the objective for the athlete is to mimic the movement of a real or virtual opponent that may include, for example, fitness, dance, martial arts or sport-type movement patterns…”; Examiner’s note—virtual opponent involves shapes based on body parts). 

Regarding claim 31, Dooley discloses the body part comprising a hand of the user (Fig. 1, controller, 100A/B on hand, Detailed Description, [0054] [0077]).  

Regarding claim 32, Dooley discloses article of manufacture comprising a tangible medium (Detailed Description, [0089-0091], “Software may also be developed to synchronize the data from the computing device to another computer and/or the internet to facilitate sharing of information or further analysis. Data may then be saved and used for comparisons to certain metrics, or compared to other users' information...An algorithmic flowchart of the software running on the base unit is shown in FIG. 8, described below. B”), that is not a transitory propagating signal, encoding computer-readable instructions that, when applied to a computer system (Fig. 2), instruct the computer system to perform a method comprising the steps of claim 21. Thus, claim 32 is rejected under the same reasoning as claim 21.

Regarding claim 33, this is met by the rejection to claim 24.

Regarding claim 35, this is met by the rejection to claim 26.

Regarding claim 36, this is met by the rejection to claim 27.

Regarding claim 38, this is met by the rejection to claim 29.

Regarding claim 39, this is met by the rejection to claim 30.

Regarding claim 40, this is met by the rejection to claim 31.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Dooley.

Regarding claim 25, Dooley further discloses a method further comprising detecting movement of the body part has occurred during a predetermined period of time (Detailed Description, [0063]); and changing the stimulus in response to the movement during the predetermined period of time (Detailed Description, [0064-0071]).  
Dooley may not explicitly disclose detecting that no movement of the body part has occurred during a predetermined period of time; and changing the stimulus in response to the lack of movement during the predetermined period of time.  
However, Dooley clearly detects continuous location of the body part (Detailed Description, [0098-0101], Fig. 1, passive controller, #200), a measurement of time during a test (Background, [0019]), and changing the stimulus in response to the location of the body part (Summary, [0040]; Detailed Description, [0064-0065]; Examiner’s note-if the athlete does not move, he will not tackle the virtual opponent).
Although Dooley does not explicitly teach detection of no movement, its teaching of continuous tracking the location of the athlete makes it obvious, if not inherent, to provide the step of detecting that no movement of the body part has occurred during a predetermined period of time; and changing the stimulus in response to the lack of movement during the predetermined period of time.  The motivation to make this modification is to further provide athletic performance evaluation and feedback which include the situations where the user is idle (See Dooley, Summary, [0034-0035], evaluating static stances).

	Regarding claim 34, this is met by the rejection to claim 25 with the modification to Dooley.

Claim(s) 28 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Dooley in view of Schmidt et al., United States Patent Application Publication No. US 2019/0116448 A1.

Regarding claim 26, Dooley discloses every element of claim 26 but does not explicitly disclose the data for the two or more channels of the sound representing the sound moving from a first 3D location corresponding to the first situation to a second 3D location corresponding to the second situation.  
Schmidt, in a similar field of endeavor, discloses a method to provide directional guidance to a user (Schmidt, Abstract, Figs. 1-2), the method comprising: 
the data for the two or more channels of the sound representing the sound moving from a first 3D location corresponding to the first situation to a second 3D location corresponding to the second situation (Detailed Description, [0038-0049], “In some examples, the presentation described above may also incorporate audio aspects. For instance, in MRE 150, virtual monster 132 could be associated with one or more audio signals, such as a footstep sound effect that is generated as the monster walks around MRE 150. As described further below, a processor of mixed reality system 112 can compute an audio signal corresponding to a mixed and processed composite of all such sounds in MRE 150, and present the audio signal to user 110 via a speaker included in mixed reality system 112... Based on the direction vector, the DSP audio spatializer 422 can determine a corresponding HRTF (e.g., by accessing a HRTF, or by interpolating multiple HRTFs). The DSP audio spatializer 422 can then apply the determined HRTF to an audio signal, such as an audio signal corresponding to a virtual sound generated by a virtual object. This can enhance the believability and realism of the virtual sound, by incorporating the relative position and orientation of the user relative to the virtual sound in the mixed reality environment—that is, by presenting a virtual sound that matches a user's expectations of what that virtual sound would sound like if it were a real sound in a real environment.”). 
It would have been obvious to one of ordinary skill in the art to have modified the method of Dooley to incorporate the teachings of Schmidt in such a way to provide the data for the two or more channels of the sound representing the sound moving from a first 3D location corresponding to the first situation to a second 3D location corresponding to the second situation.  The motivation to combine these arts is to increase the realism of a virtual sound in a VR/AR environment, which matches user’s expectation to a real sound that is moving from one position to another (See Schmidt, Detailed Description, [0039-0049]). The fact that Schmidt also discloses a 3D mixed reality HMD system, same as Dooley, make this combination more easily implemented. 

	Regarding claim 37, Dooley discloses every element of claim 35 and claim 37 contains similar additional limitations as that of claim 28 and is thereby met by the rejection to claim 28 with the combination of Dooley and Schmidt.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626